Dismissed and Opinion Filed April 27, 2020




                                      In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-19-01208-CV

          IN THE INTEREST OF J.E.S., JR. AND J.S., CHILDREN

               On Appeal from the 416th Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 416-51318-2018

                        MEMORANDUM OPINION
                  Before Justices Schenck, Molberg, and Nowell
                            Opinion by Justice Nowell
      Appellant’s brief is overdue. After appellant failed to respond to our inquiry

regarding the reporter’s record, we ordered the appeal submitted without a reporter’s

record and appellant’s brief to be filed by March 5, 2020. By postcard dated March

9, 2020, we notified appellant the time for filing appellant’s brief had expired. We

directed appellant to file a brief and an extension motion within ten days. We

cautioned appellant that failure to file a brief and an extension motion would result

in the dismissal of this appeal. To date, appellant has not filed a brief, filed an

extension motion, or otherwise corresponded with the Court regarding the status of

this appeal.
     Accordingly, we dismiss this appeal. TEX. R. APP. P. 38.8(a)(1); 42.3(b), (c).

                                         /Erin A. Nowell/
                                         ERIN A. NOWELL
                                         JUSTICE

191208F.P05




                                       –2–
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                 JUDGMENT

IN THE INTEREST OF J.E.S., JR.               On Appeal from the 416th Judicial
AND J.S., CHILDREN                           District Court, Collin County, Texas
                                             Trial Court Cause No. 416-51318-
No. 05-19-01208-CV                           2018.
                                             Opinion delivered by Justice Nowell.
                                             Justices Schenck and Molberg
                                             participating.

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED.

      It is ORDERED that appellee recover his costs of this appeal, if any, from
appellant.


Judgment entered this 27th day of April, 2020.




                                       –3–